     Case 3:20-cv-02134-BEN-KSC Document 39 Filed 04/21/21 PageID.292 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    VISTA VERDE MASTER                             Case No.: 3:20-cv-02134-BEN-KSC
      ASSOCIATION,
12
                      Plaintiff,                     ORDER GRANTING JOINT
13                                                   MOTION AND STIPULATION RE:
      v.                                             DISCLAIMER OF INTEREST AND
14
                                                     NOTICE OF LIMITED
15    BROKER SOLUTIONS, INC. dba NEW                 PARTICIPATION OF PLAINTIFF
      AMERICAN FUNDING, a Corporation;               AND COUNTER DEFENDANT
16
      MORTGAGE ELECTRONIC                            VISTA VERDE MASTER
17    REGISTRATION SYSTEMS, INC.,                    ASSOCIATION
18    acting solely as a nominee for BROKER
      SOLUTIONS, INC. dba NEW
19                                                   [ECF Nos. 21, 37]
      AMERICAN FUNDING, a Corporation;
20    LAKEVIEW LOAN SERVICING LLC;
21    MCT GROUP; SAN DIEGO COUNTY
22    DEPARTMENT OF CHILD SUPPORT
      SERVICES; INTERNAL REVENUE
23    SERVICE; and OTAY WATER
24    DISTRICT,
25                       Defendants.
26
27         This matter comes before the Court on a Joint Motion and Stipulation for
28   Disclaimer of Interest and Notice of Limited Participation of Plaintiff and Counter-

                                                 1
                                                                              20-CV-2134-BEN-KSC
     Case 3:20-cv-02134-BEN-KSC Document 39 Filed 04/21/21 PageID.293 Page 2 of 2



 1   Defendant Vista Verde Master Association (“Vista Verde”) (the “Joint Motion”). ECF
 2   No. 37. The Joint Motion was filed by Plaintiff/Counter-Defendant Vista Verde,
 3   Defendant/Counter-Plaintiff the United States and Defendant Lakeview Loan Servicing,
 4   LLC. Defendant MCT Group has been served with the Notice of Removal but has not
 5   yet appeared. ECF No. 1, 5. The remaining parties in this action disclaimed any interest
 6   in the matter. See ECF No. 1-2, 17-19, 21, 23-24; ECF No. 2; ECF No. 13.1
 7         The Court, having considered the Joint Motion, and good cause appearing, hereby
 8   ORDERS that the Joint Motion (ECF No. 37) is hereby GRANTED as follows:
 9         1.     Plaintiff/Counter-Defendant Vista Verde’s Motion to Dismiss (ECF No. 21)
10   is deemed WITHDRAWN.
11         2.     Plaintiff/Counter-Defendant Vista Verde (1) is excused from further
12   participation in this case, except as ordered by the Court or as it determines necessary to
13   defend its interests, if any remain, in the subject matter of the suit and (2) shall bear its
14   own attorneys’ fees and costs up to and including the entry of a final judgment. Neither
15   Lakeview nor the United States will seek to recover their attorneys’ fees and/or costs
16   from Vista Verde.
17         IT IS SO ORDERED.
18         Dated: April 20, 2021                     ____________________________________
19                                                        HON. ROGER T. BENITEZ
                                                            United States District Judge
20
21
22
23
24
25
26   1
           The Clerk is directed to terminate Defendants Broker Solutions, Inc., the San
27   Diego County Department of Child Support Services, and the Otay Water District. MCT
     Group is not terminated, however, because though it has not appeared, there is no
28   indication MCT Group has affirmatively disclaimed its interest in the subject property.
                                                    2
                                                                                   20-CV-2134-BEN-KSC
